OSCN Found Document:RE: REVISED CIVIL COVER SHEET

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        



OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only








RE: REVISED CIVIL COVER SHEET2017 OK 65Decided: 09/11/2017THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2017 OK 65, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 

 


RE: Revised Civil Cover Sheet
Effective November 1, 2017, each district court shall adopt and use the attached civil cover sheet. This cover sheet shall accompany each party's initial filing in a civil case. The civil cover sheet is NOT to be filed nor made a part of the official court record, and is NOT to be viewable on www.OSCN.net or www.ODCR.com. The clerk of the court shall destroy each cover sheet within thirty (30) days after its receipt in the clerk's office.
The civil cover sheet set forth in this prior Court's Administrative Directive No. SCAD 2009-101 shall be retired on November 1, 2017.
Done by order of the Oklahoma Supreme Court in conference this 11th day of September, 2017.

/s/Chief Justice
Combs, C.J., Gurich, V.C.J., Watt, Winchester, Edmondson, Colbert, Reif, and Wyrick, JJ., concur;
Kauger, J., concurs in part and dissents in part.
 
Revised Civil Cover Sheet

Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


None Found.